          Case 2:17-cv-05304-TR Document 96 Filed 07/12/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  RCC FABRICATORS, INC.,                           :       CIVIL ACTION
                    Plaintiff,                     :
                                                   :
                 v.                                :
                                                   :
  UMOJA ERECTORS, LLC, et al.,                     :       No. 17-5304
                  Defendants.                      :
                                                   :

                                           ORDER

TIMOTHY R. RICE                                                              June 12, 2021

       AND NOW, on July 12, 2021, it is ORDERED that each party may file a Reply of no

more than three (3) pages to the Responses to the Proposed Findings of Fact and Conclusions of

Law that were filed on July 2, 2021 (docs. 92-93) by July 15, 2021.

                                                       BY THE COURT:

                                                       /s/ Timothy R. Rice

                                                       TIMOTHY R. RICE
                                                       U.S. MAGISTRATE JUDGE




                                               1
